Citation Nr: 9903153	
Decision Date: 02/03/99    Archive Date: 02/10/99

DOCKET NO.  98-05 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of the currently 
assigned 20 percent for service-connected osteoarthritis of 
the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel


INTRODUCTION

The veteran had active service from July 1964 to November 
1967, and from January 1968 to January 1974.



This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1997 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which increased the evaluation assigned to the 
veteran's service-connected osteoarthritis of the lumbosacral 
spine from 10 percent to 20 percent, effective April 22, 
1997.  Although that increase represented a grant of 
benefits, the United States Court of Veterans Appeals (Court) 
has held that a "decision awarding a higher rating, but less 
than the maximum available benefit...does not...abrogate the 
pending appeal...."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Accordingly, the veteran's claim continues before the Board.

The Board notes that in a rating decision dated in February 
1998, the RO denied the veteran's claims of entitlement to 
service connection for bilateral hearing loss and tinnitus.  
The RO notified the veteran of that decision by letter dated 
February 13, 1998.  The veteran has not appealed and those 
issues are not before the Board at this time.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302 (1998).


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


The veteran in this case is service-connected for 
osteoarthritis of the lumbosacral spine.  He is currently in 
receipt of a 20 percent disability evaluation, assigned under 
Diagnostic Codes 5003-5292.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (1998) pertains to arthritis and provides that 
where limitation of motion of the specific joint involved is 
noncompensable under applicable diagnostic codes, a rating of 
10 percent is warranted where arthritis is shown by x-ray and 
where limitation of motion is objectively confirmed by 
evidence of swelling, muscle spasm, or painful motion.   38 
C.F.R. § 4.71a, Diagnostic Code 5292 (1998) pertains to 
limitation of motion and provides that moderate limitation of 
lumbar motion is evaluated as 20 percent disabling and severe 
limitation is evaluated as 40 percent disabling.

By way of history, a report of medical history, completed by 
the veteran in connection with entrance into his second 
period of service in January 1968, includes his report of 
having or having had recurrent back pain.  By way of comment 
on the veteran's back problems, service personnel at the time 
noted only that the veteran had spent three years in the 
Navy, with discharge in 1967.  The report of medical 
examination dated in January 1968 includes no notation of 
spinal defects or abnormalities.  A review of service medical 
records reflects that the veteran sought treatment for 
physical problems such as a hernia, colds and sore throats 
during service.  Such entries are absent notation of back 
complaints or any report of back injury.

In December 1974, the veteran presented for VA examination 
and provided a history of having injured his back in 1966 
while unloading heavy materials from a ship.  He denied 
radiating pain in either extremity, complaining only of 
intermittent low back discomfort.  Examination revealed 
tenderness to palpation of the lumbosacral spine, without any 
limitation of lumbar motion, or any evidence of spasm, 
radiating pain or sensory disturbance.  The examiner stated 
that absent x-ray findings he was "unable to find any basis 
for this patient's complaints referable to his back at this 
examination."  X-rays revealed moderate levoscoliosis of the 
lower lumbar spine without evidence of fractures or 
dislocation.  The intervertebral spaces were preserved.  
There was evidence of arthritic changes in the apophyseal 
joint in the lower lumbar spine and some narrowing of the 
sacroiliac joints.

In July 1997, the veteran reported for VA examination of his 
back.  He complained of lower back pain radiating into the 
lateral aspect of his left lower extremity and producing some 
numbness in the lateral aspect of the left foot.  He reported 
stiffness in the mornings and stated that he experienced 
flare-ups several times a week.  He reported that he was 
working as a diesel mechanic.  The VA examiner noted that the 
veteran was able to get in and out of the examining room 
chair and on and off the examining table, and was able to 
dress himself without difficulty.  The examiner noted that 
the veteran expressed mild discomfort throughout the 
examination, demonstrating some painful expressions and 
demeanor.  

The veteran had difficulty rising from a squat.  Examination 
revealed no evidence of atrophy, spasm or rigidity of the 
spine.  There was evidence of mild lumbar tenderness.  The 
examiner stated that the veteran had forward flexion with 
dysmetria.  The examiner noted that the veteran "tended to 
inhibit his lumbar motion voluntarily."  The examiner stated 
that the veteran had S1 hypesthesia on the left.  The 
examiner commented that the veteran had "inappropriate" 
straight leg rasing in the supine position, only allowing 
straight leg raising to zero degrees bilaterally in contrast 
to the examiner's ability to perform seated straight leg 
raising to 80 degrees on the left and 90 degrees on the right 
while the veteran was distracted.  X-rays showed vertebral 
osteophytes, stated to be compatible with the veteran's age, 
and also showed that the veteran's disc spaces were 
maintained, with normal sacroiliac joints, normal curvature 
and normal alignment of the lumbar spine.  

The examiner provided diagnoses of lumbar spondylosis and 
"sciatic S1 neurosensory, left."  Then the examiner stated 
that factors of pain, fatigue and endurance and weakness, 
were "purely subjective."  The examiner continued to state 
that "[t]he use of a painful demeanor as a criteria for pain 
in my opinion is inappropriate since some veteran's can be 
very stoic and others can be demonstratively expressive.  
This patient did demonstrate mild hyperpathia."


The veteran, and his representative, argue that the veteran's 
back disability is manifested by symptoms to include 
sciatica/neurologic deficit, and that as such, the veteran 
warrants assignment of an increased evaluation.  The 
representative has argued that absent a grant of benefits, 
neurologic examination should be ordered.  The Board has 
considered the arguments presented and concurs that further 
development is warranted in this case.  In that regard the 
Board first notes that the veteran is currently service-
connected only for osteoarthritis of the lumbosacral spine, 
not for disc disease or other neurologic disability affecting 
the spine.  Further, from a review of the medical evidence in 
the claims file, the nature and severity of the veteran's 
back problems remains unclear.  

Notably, the July 1997 VA examiner pointed out that the 
veteran was voluntarily restricting his back movements and 
that the results of testing were different when the veteran 
was distracted.  The examiner also noted that the veteran's 
complaints of pain, weakness, etc. were subjective and noted 
evidence of "hyperpathia."  The July 1997 VA examiner did 
not define hyperpathia, which is an "[e]xaggerated 
subjective response to painful stimuli, with a continuing 
sensation of pain after the stimulation has ceased."  
STEDMAN'S MEDICAL DICTIONARY 828 (26th Ed., 1995).  Thus, the 
only comprehensive, contemporary medical evidence suggests 
that the veteran may be exaggerating his symptomatology.  
However, despite the above-referenced comments, the July 1997 
VA examiner provided a diagnosis of spondylosis and indicated 
the presence of some type of sciatic symptomatology.

Based on the above, there is a lack of clarity with respect 
to the true nature and extent of the veteran's back 
disability.  Thus, the Board is of the opinion that remand is 
warranted for further VA examination and opinion.

Accordingly, this case is returned to the RO for the 
following:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all medical care providers, 
VA and non-VA, inpatient and outpatient, 
who have treated him for his low back 
disability since July 1997.  After 
obtaining any necessary authorization or 
medical releases, the RO should request 
and associate with the claims file 
legible copies of the veteran's complete 
treatment reports from all sources 
identified whose records have not 
previously been secured.  Regardless of 
the veteran's response, the RIO should 
secure all outstanding VA treatment 
records.

2.  The RO should schedule the veteran 
for VA orthopedic and neurologic 
examinations.  

The claims folder and separate copies of 
this remand MUST be made available to and 
reviewed by the examiners prior and 
pursuant to conduction and completion of 
the examinations and the examination 
reports must be annotated in this regard.  
Prior diagnostic tests should be reviewed 
and any additionally indicated testing 
should be accomplished.  

The examiners should record all objective 
findings, to include active and passive 
ranges of lumbar motion as compared to 
accepted standards of normal lumbar 
motion, and provide an opinion as to 
whether any limitation of motion is best 
characterized as mild, moderate or 
severe.  The examiners should indicate 
the presence and degree, or absence of 
any atrophy, weakness or incoordination.  

The neurologic examiner is requested to 
provide an opinion as to whether there is 
objective evidence of any lumbosacral, 
neurologic deficit.  If any neurologic 
diagnosis is deemed appropriate, the 
neurologic examiner should identify the 
disease entity and state whether it is 
more likely, less likely, or at least as 
likely as not that such is etiologically 
related to the veteran's service-
connected lumbosacral osteoarthritis.  If 
such relationship is deemed to exist, the 
neurologic examiner should set out all 
neurologic manifestations, specifically 
confirming or refuting any sciatica, 
absent ankle jerk or radiculopathy, and 
characterize the severity and frequency 
of noted symptoms.

Both examiners are requested to comment 
on the veteran's complaints of pain, 
providing an opinion as to whether such 
are consistent with the objective 
findings.  The examiners are further 
requested to comment on any apparent 
exaggeration of symptoms.  Any opinions 
expressed must be accompanied by a 
complete rationale.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  Stegall 
v. West, 11 Vet. App. 278 (1995).

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
an increased evaluation for 
osteoarthritis of the lumbar spine.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 8 -


